UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): February 24, 2010 IDEXX LABORATORIES, INC. (Exact name of registrant as specified in its charter) Delaware 000-19271 01-0393723 (State or other jurisdiction (Commission File Number) (IRS Employer Identification No.) of incorporation) One IDEXX Drive, Westbrook, Maine (Address of principal executive offices) (ZIP Code) (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. to Form 8-K): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On March 2, 2010, IDEXX Laboratories, Inc. filed a Current Report on Form 8-K to announce the election of Joseph V. Vumbacco to its Board of Directors (the “Board”).At the time of his election, the Board had not yet determined the committees on which Mr. Vumbacco would serve. Pursuant to Instruction 2 to Item 5.02 of Form 8-K, this amendment on Form 8-K/A is being filed to report that on May 5, 2010, the Board appointed Mr. Vumbacco as a member of its Audit Committee and Finance Committee, effective on that date. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IDEXX LABORATORIES, INC. Date: May 7, 2010 By: /s/ Conan R. Deady Conan R. Deady Corporate Vice President, General Counsel and Secretary 3
